Exhibit 12(b) FLORIDA POWER & LIGHT COMPANY AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) Years Ended December 31, 2008 2007 2006 2005 2004 (millions of dollars) RATIO OF EARNINGS TO FIXED CHARGES Earnings, as defined: Net income $ 789 $ 836 $ 802 $ 748 $ 750 Income taxes 443 451 424 408 409 Fixed charges, as below 359 325 296 244 202 Total earnings, as defined $ 1,591 $ 1,612 $ 1,522 $ 1,400 $ 1,361 Fixed charges, as defined: Interest expense $ 334 $ 304 $ 278 $ 224 $ 183 Rental interest factor 7 7 7 7 8 Allowance for borrowed funds used during construction 18 14 11 13 11 Total fixed charges, as defined $ 359 $ 325 $ 296 $ 244 $ 202 Ratio of earnings to fixed charges 4.43 4.96 5.14 5.74 6.74 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Earnings, as defined: Net income $ 789 $ 836 $ 802 $ 748 $ 750 Income taxes 443 451 424 408 409 Fixed charges, as below 359 325 296 244 202 Total earnings, as defined $ 1,591 $ 1,612 $ 1,522 $ 1,400 $ 1,361 Fixed charges, as defined: Interest expense $ 334 $ 304 $ 278 $ 224 $ 183 Rental interest factor 7 7 7 7 8 Allowance for borrowed funds used during construction 18 14 11 13 11 Total fixed charges, as defined 359 325 296 244 202 Non-tax deductible preferred stock dividends - 1 Ratio of income before income taxes to net income 1.56 1.54 1.53 1.55 1.55 Preferred stock dividends before income taxes - 2 Combined fixed charges and preferred stock dividends $ 359 $ 325 $ 296 $ 244 $ 204 Ratio of earnings to combined fixed charges and preferred stock dividends 4.43 4.96 5.14 5.74 6.67 (a) Florida Power & Light Company’s preference equity securities were redeemed in January 2005.For the year ended December 31, 2005, preferred stock dividends were less than $1 million.Therefore, for the years ended December 31, 2008, 2007, 2006 and 2005, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
